     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF

 4                                     UNITED STATES DISTRICT COURT
                                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   J&J SPORTS PRODUCTIONS, INC,                        )
                                                         )
 7                   Plaintiff,      vs.                 )   Case No.: 2:09-CV-04592-WDK-FMO
                                                         )
 8   MARIE BRIDGET BUCHANAN, et al,                      )   [               RENEWAL OF JUDGMENT
                                                         )                   BY CLERK
 9                Defendant,                             )
                                                         )
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
     F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, J&J Sports Productions, Inc., and against Defendant, Marie Bridget
13
     Buchanan, individually and d/b/a Buchanan British Cuisine, Inc., and Buchanan British Cuisine, Inc., an
14
     unknown business entity d/b/a Buchanan British Cuisine, Inc., entered on March 5, 2010, be and the
15
     same is hereby renewed in the amounts as set forth below:
16
             Renewal of money judgment
17
                     a. Total judgment                                 $      4,552.04
18
                     b. Costs after judgment                           $        00.00
19
                     c. Subtotal (add a and b)                         $      4,552.04
20
                     d. Credits                                        $          0.00
21
                     e. Subtotal (subtract d from c)                   $      4,552.04
22
                     f.   Interest after judgment(.34%)                $       154.68
23
                     g. Fee for filing renewal of application          $        00.00
24
                     h. Total renewed judgment (add e, f and g) $             4,706.72
25

26
             March 4, 2020
     Dated: ___________________               CLERK, by _________________________
27                                               Deputy

28                                            Kiry A. Gray
                                              Clerk of U.S. District Court


                                           Renewal of Consent Judgment
